Citation Nr: 1217209	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right shoulder rotator cuff injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Edward B. Chatoian II, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1949 to September 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012 at the RO; a transcript of the hearing is associated with the claims file.  Additional evidence was submitted at the Board hearing along with a waiver of RO consideration of such evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder rotator cuff injury was not a reasonably foreseeable consequence of VA treatment for cancer. 



CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for right shoulder rotator cuff injury have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he suffered a rotator cuff injury to his right shoulder when he was dropped onto a table while be transferred from a gurney in October 2007 at the Palo Alto, California, VA Medical Center (VAMC).  In his statements and hearing testimony, he maintains that since that surgery he has experienced right shoulder pain and restricted motion.  He seeks VA compensation benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Service treatment records showed that the Veteran complained of right shoulder pain after a motor vehicle accident in June 1951.  However, x-rays at that time showed no evidence of a fracture.  Subsequently, at the September 1952 service examination prior to discharge, the Veteran expressly denied a painful or "trick" shoulder and the examiner found that the upper extremities were clinically normal.  

Post-service, there are no reports of shoulder problems in the claims file until the Veteran filed his current claim in March 2008.  He indicated that while receiving cancer treatment at the Palo Alto VAMC, he was accidentally dropped from a gurney onto a steel table causing right shoulder rotator cuff damage.  

Prior to October 2007, VA treatment records are silent with respect to any complaints pertaining to right shoulder pain.  VA treatment records showed that in early October 2007, the Veteran was hospitalized for dehydration and weakness.  A follow up record a couple of weeks later, on October 17th showed that the Veteran had a right rotator cuff tear.  He had complained of right shoulder pain for one to two weeks since rolling on the shoulder during a bed transfer.  It was noted that he had a prior history of dislocations.  An orthopedic record again reflects a report of right arm pain for two weeks after being transferred in bed.  A subsequent October 19th record shows that the Veteran was provided with a right upper extremity sling.  

An October 2007 x-ray showed findings consistent with posterior dislocation of the humeral head, which was elevated against the acromion and secondary degenerative changes.  However, another x-ray later that day showed that although the examination was suboptimal, the humeral head appeared to be in normal anatomic alignment with glenoid.  Boney density anterior to humeral neck was seen and raised the possibility of fracture fragment.  A November 2007 MRI showed large full thickness tear of the supraspinatus tendon and anterior aspect of the infraspinatus tendon; high signal seen within atrophic infraspinatus and supraspinatus muscles, which may reflect a component of denervation; degenerative tendinopathy of teres minor and subscapularis; and mild medial subluxation of biceps tendon.  Another x-ray in December 2007 showed osteoporosis, degenerative changes and probably tendon calcification.  Follow up VA clinical records in 2007 and 2008 continued to show that the Veteran reported right shoulder pain and was diagnosed with a right rotator cuff injury.  In a May 2008 record, the Veteran again reported being dropped and falling on his right shoulder with subsequent rotator cuff injury upon transfer from x-ray.  

At an August 2008 VA examination for pension purposes, the Veteran again reported injuring his right shoulder when he fell off a gurney.  A contemporaneous aid and attendance examination observed moderate pain and loss of motion of the right shoulder. 

The Veteran was afforded a VA fee-based examination in January 2009.  The examiner found him to be a good historian.  The Veteran reported injuring his right shoulder in service, but indicated that the pain had subsided.  Subsequently, while hospitalized at Palo Alto VAMC, he was being transferred from a gurney to an x-ray table and was dropped about two feet on the right shoulder and ever since, he experienced limited range of motion and pain.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's right shoulder disability was caused by or the result of the fall while being treated at the VA.  He observed that no other causative factors had been identified.  

At his Board hearing, the Veteran reiterated that he injured his right shoulder while hospitalized at the VA when he was dropped while being transferred from a gurney to a table.  Subsequently, he reported shoulder pain.  Importantly, he claimed that he had no limitations or medical treatment with respect to his right shoulder prior to this injury.  He further reported that as he was an artist, he was now unable to work due to his injury.  

Initially, the Board observes that the Veteran is competent to report the circumstances surrounding the injury to his right shoulder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board also finds that the Veteran's statements concerning injuring his right shoulder when being transferred from a gurney to a bed while hospitalized at the VAMC to be credible and supported by the other evidence of record.  Importantly, his statements have been consistent throughout the course of the appeal.  Moreover, contemporaneous VA treatment records maintain that the Veteran had right shoulder pain after being transferred to a bed.  Importantly, the Board also finds it significant that the January 2009 VA examiner found the Veteran to be a reliable historian.   See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Further, the Board finds that the evidence of record does show that the Veteran incurred an additional right shoulder injury due to his this incident.  Although he reported right shoulder pain in service, the discharge examination was normal and the Veteran himself has reported that he did not experience any continuing symptoms after his discharge from service.  Treatment records are also silent with respect to any complaints of right shoulder problems prior to the October 2007 hospital course.  Moreover, after reviewing the claims file and examining the Veteran, the January 2009 VA examiner determined that the Veteran's right shoulder disability was caused by this fall.  There is no medical evidence of record to refute this opinion.  

Nevertheless, the Board must still determine whether this risk was reasonably foreseeable.  If so, it must also be determined whether the treatment in question involved any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  In the instant matter, it would be reasonable to assume that being dropped while being transferred by medical staff from a gurney to a table and incurring an additional right shoulder disability was not a reasonably foreseeable consequence of the treatment.  Indeed, it is unlikely that such an event would have been indicated as a potential occurrence in any consent forms completed by the Veteran in association with his care.  

As the event in question causing additional disability was not reasonably forseeable, there is no need to consider the matter of fault on the part of VA.  Rather, the criteria for establishing compensation under the provisions of 38 U.S.C.A. § 1151 has been shown, and the benefit sought on appeal is granted.  See 38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for right shoulder rotator cuff injury is granted.


REMAND

As the instant decision grants service connection for a right shoulder rotator cuff injury, the RO should readjudicate the claim for a TDIU in consideration of the disability rating and effective date assigned by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Upon implementing the grant of service connection for right shoulder rotator cuff injury, the RO should readjudicate the issue of entitlement to a TDIU.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


